Citation Nr: 1019368	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  05-39 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In July 2007, a Travel Board hearing before the undersigned 
Veterans Law Judge was held at the RO.  A transcript of that 
hearing is of record.  

In November 2007, the Board remanded this case for additional 
development.  

Following recertification of the appeal, additional evidence 
was received at the Board in January 2010.  In the April 2010 
Post-Remand Brief, the representative waived RO jurisdiction.  
See 38 C.F.R. § 20.1304 (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service 
connection for diabetes mellitus because, although the 
disorder was not diagnosed until many years after discharge 
from service, he believes that he presented pertinent 
symptoms during active service which were early 
manifestations of the disease.  

In a February 2009 statement, the Veteran reported that a VA 
neurology appointment on February 9, 2009 linked his 
complaints to his tour of duty and diabetes.  The Veteran 
reported that the VA physician stated "it is possible, based 
on the discoloration in feet, complaints of needle like pains 
in both feet, and burning in toes that relate back to initial 
complaints while on active duty that [he has] had diabetes 
for 30 years."  In December 2009, in response to the 
November 2009 supplemental statement of the case, the Veteran 
indicated that outpatient records from the VA medical center 
in Sacramento should include the period from January 2009 to 
June 2009, especially the neurology reports.  

On review, the claims folder currently contains records from 
the VA medical center in Sacramento dated to approximately 
January 2009.  The Veteran has asserted there are outstanding 
relevant VA medical records.  Specifically, he reported that 
VA neurology records dated in February 2009 pertaining to 
records prepared by Dr. Wong address the etiology of his 
currently diagnosed diabetes.  As such, these records must be 
obtained.  See 38 C.F.R. § 3.159(c)(2) (2009).  

Accordingly, the case is REMANDED for the following action:

1.	Request complete VA treatment records 
from the Sacramento VA Medical Center for 
the period from January 2009 to the 
present.  This MUST include all VA 
neurology note dated February 9, 2009.  
All records obtained or any responses 
received should be associated with the 
claims folder.  If the RO cannot locate 
such records, the RO must specifically 
document the attempts that were made to 
locate them, and explain in writing why 
further attempts to locate or obtain any 
government records would be futile.  The 
RO must then: (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.

2.	Upon completion of the above requested 
development and any additional 
development deemed appropriate, the RO 
must readjudicate the issue of 
entitlement to service connection for 
diabetes mellitus.  All applicable laws 
and regulations should be considered.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


